Citation Nr: 1523887	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  05-38 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a back disability.

2.  Entitlement to service connection for basal cell carcinoma, to include as due to exposure to ionizing radiation.

3.  Entitlement to service connection for a psychiatric disability, to include major depressive disorder and posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for hypertension.

(The issue of entitlement to a waiver of the recovery of an overpayment of non service-connected pension benefits is the subject of a separate decision by the Board.)




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1970.

These matters come before the Board of Veterans' Appeals (Board) from February 2005 and May 2013 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas.  In the February 2005 decision, the RO denied entitlement to service connection for PTSD and hypertension.  In the May 2013 decision, the RO denied entitlement to service connection for basal cell carcinoma.

The Veteran testified before an Acting Veterans Law Judge (AVLJ) at an October 2008 hearing at the RO (Travel Board hearing).  A transcript of the hearing has been associated with his file.  That AVLJ has retired and is unable to participate in any further adjudication.

In January 2009, the Board granted a motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).
In February 2009, the Board denied the claims of service connection for a psychiatric disability and hypertension.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).

In November 2009, the Court set aside the Board's February 2009 decision, in part, and remanded the case for readjudication in compliance with directives specified in a November 2009 Joint Motion filed by counsel for the Veteran and VA.

In May 2010 and May 2012, the Board remanded the issues of entitlement to service connection for a psychiatric disability and hypertension for further development.

The Board again denied the claims of service connection for a psychiatric disability and hypertension by way of a May 2013 decision.  The Veteran appealed the Board's denials to the Court.

In a September 2014 memorandum decision, the Court set aside the Board's May 2013 decision, in part, and remanded the case for readjudication in compliance with directives specified in the Court's decision.

The Veteran requested a Board hearing before a Veteran's Law Judge at the RO (Travel Board hearing) pertaining to his claim of service connection for a skin disease on his October 2014 substantive appeal (VA Form 9).  He subsequently withdrew his hearing request in November 2014.

In January 2015, the Board sent the Veteran a letter informing him that the AVLJ who had conducted the October 2008 hearing was no longer employed at the Board and asked him to indicate whether he wanted to attend a new hearing.  The Veteran responded that he did not wish to have another hearing.

The Board notes that the Veteran submitted a signed power of attorney (VA Form 21-22a) in February 2015 appointing attorney Margaret A. Costello as his representative, but only with respect to the issue of entitlement to service connection for a psychiatric disability.  Disabled American Veterans (DAV) was his appointed representative with respect to all other issues on appeal.  In an April 2015 statement, DAV identified attorney Margaret Costello as the Veteran's representative concerning his claim of service connection for a psychiatric disability.  However, in March and May 2015, the Veteran submitted additional signed power of attorney forms (VA Form 21-22) appointing DAV as his representative with respect to all claims.  Hence, DAV is now his representative as to all issues on appeal (including entitlement to service connection for a psychiatric disability).

This appeal was processed using the Veteran's Benefits Management System (VBMS) and the Virtual VA claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran claims that he has a current psychiatric disability (including PTSD) which is related to various stressors that he experienced while serving in Germany. The stressors reported by the Veteran include the following: witnessing someone shoot himself in the hand; witnessing a helicopter crash; being involved in an armed confrontation with a "German spy"; the accidental discharge of weapons during a training exercise; participating as a mock prisoner during a training exercise; cleaning out a car that had been involved in a motor vehicle accident and discovering a severed human finger in the car; and being physically and sexually assaulted.  These claimed stressors have not been corroborated.  
A VA psychiatric examination was conducted in October 2012 and the Veteran was diagnosed as having major depression.  The stressor considered by the examiner was the Veteran's claimed physical/sexual assault and, based only on this stressor, the examiner concluded that the Veteran did not meet any of the criteria for a diagnosis of PTSD.  The examiner explained, in pertinent part, that the claimed assault in service was improbable because the Veteran was unable to remember the year in which the assault occurred and any event that devastating would be imprinted fairly precisely.  At the very least, he should have had a vague recollection of the timeframe.  Subsequent to this examination, the Veteran identified a specific date on which the assault reportedly occurred (see a December 2012 "Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD) Secondary to Personal Assault" form (VA Form 21-0781a)).

The October 2012 examiner did not acknowledge or discuss the diagnoses of PTSD which are contained in the Veteran's treatment records during the claim period.  In particular, a January 2006 VA mental health PTSD assessment note includes a diagnosis of PTSD and explains in detail how the Veteran met the criteria for that diagnosis.

Hence, a remand is necessary to obtain an addendum to the October 2012 VA examination report.

In its September 2014 decision, the Court explained that efforts should be undertaken to obtain the Veteran's unit records for the period from May 14, 1969 (the date on which his claimed assault occurred) through December 1970.  Such records may contain information which can be used to corroborate his claimed stressors.  Thus, a remand is necessary to attempt to obtain such records.

Additionally, if a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate his account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5) (2014).

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. Id.

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than a veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.

In this case, the Veteran has reported a physical and sexual assault in service, however he has not been explicitly provided with notice that evidence of behavior changes may constitute credible supporting evidence of his claimed in-service stressor.  Therefore, a remand is also necessary to advise him of this, and to allow him the opportunity to submit additional evidence.  See Gallegos v. Peake, 22 Vet. App. 329 (2008).

As for the claim of service connection for hypertension, the Court noted that this issue is inextricably intertwined with the issue of entitlement to service connection for a psychiatric disability as the Veteran contends that his hypertension is related to his psychiatric disability.  Therefore, the Board will defer adjudication of the claim of service connection for hypertension.

With respect to the claim of service connection for basal cell carcinoma, in all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period as specified in 38 C.F.R. §§ 3.307, 3.309 and it is contended that the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.  38 C.F.R. § 3.311(a) (2014). The term radiogenic disease means a disease that may be induced by ionizing radiation, and includes skin cancer.  38 C.F.R. § 3.311(b)(2).

In cases in which it is contended that exposure to ionizing radiation occurred from sources other than participation in an atmospheric nuclear weapons test or occupation of Hiroshima or Nagasaki, all records pertaining to a veteran's radiation exposure in service will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

When it is determined that a veteran was exposed to ionizing radiation, the veteran subsequently developed a radiogenic disease, and such disease first became manifest within the period specified before its adjudication, the claim will be referred to the Under Secretary for Benefits (Under Secretary) for further consideration in accordance with paragraph (c) of this section.  38 C.F.R. § 3.311(b).

If after review the Under Secretary is convinced that sound scientific and medical evidence supports the conclusion that it is at least as likely as not that a veteran's disease resulted from exposure to radiation in service, the Under Secretary shall so inform the RO of jurisdiction in writing.  The Under Secretary shall set forth the rationale for this conclusion, including an evaluation of the claim under the applicable factors specified in this section.  If the Under Secretary determines that there is no reasonable possibility that the veteran's disease resulted from radiation exposure in service, the Under Secretary shall so inform the RO office of jurisdiction in writing, setting forth the rationale for this conclusion.  38 C.F.R. § 3.311(c).

In this case, the Veteran contends that his current basal cell carcinoma may have been related to exposure to ionizing radiation while serving in close proximity to nuclear materials in Germany.  Thus, the above provisions of 38 C.F.R. § 3.311 are applicable in this case and a remand is necessary to allow the AOJ to undertake the appropriate development set forth in those provisions.

Also, updated VA treatment records should be secured upon remand.

Furthermore, in a February 2015 decision, the RO denied the Veteran's petition to reopen a claim of service connection for a back disability as new and material evidence had not been submitted.  In March 2015, the Veteran's representative submitted a notice of disagreement with the February 2015 decision.  A statement of the case has not been issued as to this issue.  38 U.S.C.A. § 7105(a) (West 2014). The Board is required to remand this issue for issuance of the necessary statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall issue a statement of the case as to the issue of whether new and material evidence has been received to reopen a claim of service connection for a back disability.  This issue shall not be certified to the Board unless a sufficient substantive appeal is submitted.

2.  Provide the Veteran with a VCAA notice letter that informs him that evidence from sources other than his service records, including evidence of behavior changes, may corroborate his account of in-service personal assault.  Examples of such evidence include, but are not limited to, records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.

The Veteran shall be asked to provide or identify any evidence from sources other than his service records that might corroborate his claimed stressors.  A copy of this letter must be included in the file.

3.  Contact the Department of the Army or any other appropriate entity and attempt to obtain the Veteran's unit records for the period from May 14, 1969 through December 1970.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

4.  Obtain and associate with the file all records of the Veteran's treatment from the VA North Texas Health Care System dated from May 2013 through June 2014 and from February 2015 through the present; and all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

5.  An appropriate official at the originating agency should review the overall record, including any additional evidence obtained pursuant to this Remand, and make a finding of which, if any, inservice stressor(s) claimed by the Veteran are corroborated by the record.  The Veteran's reported stressors in service have included witnessing someone shoot himself in the hand; witnessing a helicopter crash; being involved in an armed confrontation with a "German spy"; the accidental discharge of weapons during a training exercise; participating as a mock prisoner during a training exercise; cleaning out a car that had been involved in a motor vehicle accident and discovering a severed human finger in the car; and being physically and sexually assaulted.  

6.  Thereafter, all relevant electronic records in VBMS and Virtual VA, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the October 2012 VA examiner for review (if unavailable, another psychiatrist or psychologist should review the record.  If deemed necessary, another psychiatric examination should be afforded the Veteran.

Determine if the Veteran meets or has met the criteria for a diagnosis of PTSD at any time since November 2004, and if so, specify the inservice stressor(s) found to be corroborated by the originating agency that result(s) in the diagnosis of PTSD.  

If any stressor supporting a diagnosis of PTSD consists of an in-service personal assault, is there evidence of behavior changes in response to the stressor?  Is it as likely as not (50 percent probability or greater) that the Veteran has PTSD related to a personal assault in service?  

Is it as likely as not (50 percent probability or greater) that current psychiatric disability other than PTSD had its clinical onset in service or in the immediate post service year (in the case of any psychosis), or is otherwise related to active duty?

In formulating the above opinions, the examiner should comment on all psychiatric disabilities diagnosed since November 2004 (including PTSD and depression and, in particular, the diagnosis of PTSD made during the January 2006 VA structured clinical interview).  

The examiner must provide reasons for each opinion given. 

7.  An independent dose estimate should be obtained from the Under Secretary for Health.  If, and only if, it is determined that the Veteran was exposed to ionizing radiation, refer this matter to the Under Secretary for Benefits for further consideration in accordance with paragraphs (c)-(e) of section 3.311.  The Under Secretary for Benefits must determine, in writing, and based on sound scientific and medical evidence, whether it is at least as likely or not, or that there is no reasonable possibility, that basil cell carcinoma resulted from radiation exposure in service, taking into consideration the factors listed under 38 C.F.R. § 3.311(e).  If required, the Under Secretary for Benefits should consider whether an opinion from an outside consultant is necessary to address this claim, per 38 C.F.R. § 3.311(d).

8.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2014).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




